Title: To John Adams from Hendrick W. Gordon, 17 January 1815
From: Gordon, Hendrick W.
To: Adams, John


Dear SirMerrimack N.H. January 17th. 1815.It having been the will of divine providence that I should be visited with a severe fit of sickness last winter, I was induced to remove into the country, which I did in the spring for the benefit my of health; It has greatly improved—The friendly aid you were pleased to give me in obtaining the Office I held under the direct Tax laws, makes me gratefull to you, and I trust I shall ever veiw the favour as a distinguished one.It affords me great pleasure to be able to tell you, that my concerns with the Government were promptly and satisfactorily closed, and my books transferd in perfect order to my successor. My worthy freind Mr Rush, having become acquainted with my Character and fitness for some respectable situation under the Government, I hope will not at some future day, fail to add his good word in my behalf.I take the liberty to ask after the health of your Lady as well as that of yours and remain with great and sincere respect your faithfull, and Obliged / Humble Servant,Hendrick W Gordonlate of Boston.